Title: To Benjamin Franklin from N[icholas] Barker, 18 September 1776
From: Barker, Nicholas
To: Franklin, Benjamin


Sir
Rotterdam the 18th. of Septr. 1776
I take the liberty to recommend the bearer of this letter Mr. Chas. Fred. Bedaulx a Swiss gentleman who was Lieutenant of Grenadiers in the service of this country, to your notice as an officer of merit. He could have found employment in the Royal Army, but this being inconsistent with his principles, he rather chose to hazard a voyage at his own expence to the Continent of America, in hopes an Opportunity may be given him to use his sword in the cause of Liberty. Born in a country where this Blessing is religiously maintained, he knows how to value it and seems determined not to serve in any Army of Oppressors. I, tho’ an Englishman, cannot but applaud his ardour and wish him success.
I hope, Sir, you will pardon the liberty I take. You will not, I believe, recollect my Name, but I beg leave to put you in mind that I had the honour to dine with you and Sir John Pringle, some years ago at the house of Mr. Davidson, whose partner I am.
My little, tho’ best endeavours have been used to inspire my country-men with a better sense of Justice and their own Interest. Unknown to any gentleman in America, my pen has been employed, so far as my other occupations would permit, in the cause of Civil Liberty and against the violent measures of our ministry, while I thought it was not yet too late for reconciliation. It was all I could do at this distance. Others have reasoned on this Subject in a very Masterly manner, but all in vain. The same measures were still pursued. A Separation, the natural result, has taken place, and the curse denounced, is fallen on our own guilty heads! I have the honour to be, with great veneration, Sir Your most humble and Most obedient Servant
N: Barker
The Honble. Benjamin Franklin Esqr.
 
Notations: W. Barker  18. Sept. 1776.  M. Bedaulx
